Exhibit 10.1

 

[g154251kg01i001.jpg]

 

LAUREATE EDUCATION, INC.
AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

History; Effective Date

1

 

 

 

2.

Purposes of the Plan

1

 

 

 

3.

Terminology

1

 

 

 

4.

Administration

1

 

 

 

 

(a)

Administration of the Plan

1

 

(b)

Powers of the Administrator

1

 

(c)

Delegation of Administrative Authority

3

 

(d)

Non-Uniform Determinations

3

 

(e)

Limited Liability; Advisors

3

 

(f)

Indemnification

3

 

(g)

Effect of Administrator’s Decision

3

 

 

 

 

5.

Shares Issuable Pursuant to Awards

4

 

 

 

 

(a)

Initial Share Pool

4

 

(b)

Adjustments to Share Pool

4

 

(c)

ISO Limit

4

 

(d)

Code Section 162(m) Individual Limits

4

 

(e)

Source of Shares

5

 

(f)

Share Conversion

5

 

 

 

 

6.

Participation

5

 

 

 

7.

Awards

5

 

 

 

 

(a)

Awards, In General

5

 

(b)

Stock Options

6

 

(c)

Limitation on Reload Options

6

 

(d)

Stock Appreciation Rights

6

 

(e)

Repricing

7

 

(f)

Stock Awards

7

 

(g)

Stock Units

8

 

(h)

Performance Shares and Performance Units

9

 

(i)

Other Stock-Based or Cash Awards

10

 

(j)

Qualified Performance-Based Awards

10

 

(k)

Awards to Participants Outside the United States

12

 

(l)

Limitation on Dividend Reinvestment and Dividend Equivalents

12

 

 

 

 

8.

Withholding of Taxes

12

 

 

 

9.

Transferability of Awards

12

 

 

 

 

 

(a)

General Nontransferability Absent Administrator Permission

12

 

(b)

Administrator Discretion to Permit Transfers Other Than For Value

13

 

 

 

 

10.

Adjustments for Corporate Transactions and Other Events

13

 

 

 

 

(a)

Mandatory Adjustments

13

 

(b)

Discretionary Adjustments

13

 

(c)

Adjustments to Performance Goals

14

 

(d)

Statutory Requirements Affecting Adjustments

14

 

(e)

Liquidation

14

 

 

 

 

11.

Change in Control Provisions

14

 

 

 

 

(a)

Termination of Awards

14

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

(b)

Continuation, Assumption or Substitution of Awards

16

 

(c)

Other Permitted Actions

17

 

(d)

Section 409A Savings Clause

18

 

 

 

 

12.

Substitution of Awards in Mergers and Acquisitions

18

 

 

 

13.

Compliance with Securities Laws; Listing and Registration

18

 

 

 

14.

Section 409A Compliance

19

 

 

 

15.

Plan Duration; Amendment and Discontinuance

19

 

 

 

 

(a)

Plan Duration

19

 

(b)

Amendment and Discontinuance of the Plan

20

 

(c)

Amendment of Awards

20

 

 

 

 

16.

General Provisions

20

 

 

 

 

(a)

Non-Guarantee of Employment or Service

20

 

(b)

No Trust or Fund Created

20

 

(c)

Status of Awards

20

 

(d)

Subsidiary Employees

21

 

(e)

Governing Law and Interpretation

21

 

(f)

Use of English Language

21

 

(g)

Recovery of Amounts Paid

21

 

(h)

Repurchase of Shares

21

 

 

 

 

17.

Glossary

22

 

ii

--------------------------------------------------------------------------------


 

LAUREATE EDUCATION, INC.
AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN

 

1.                                      History; Effective Date.

 

LAUREATE EDUCATION, INC., a Maryland corporation (“Laureate”), adopted its 2013
Long-Term Incentive Plan (the “2013 Plan”) by action of the Board of Directors
of Laureate (the “Board”) on June 13, 2013, as a successor plan to Laureate’s
2007 Stock Incentive Plan for Key Employees of Laureate Education, Inc. and its
Subsidiaries (the “2007 Plan”).  No further awards were made under the 2007 Plan
after the date on which the 2013 Plan was approved by the stockholders of
Laureate (the “Original Effective Date”).   The 2013 Plan is hereby amended and
restated in the form provided herein (the “Plan”), effective as of June 19, 2017
(the “Effective Date”), subject to shareholder approval.

 

2.                                      Purposes of the Plan.

 

The Plan is designed:

 

(a) to promote the long term financial interests and growth of Laureate and its
Subsidiaries (collectively, the “Company”) by attracting and retaining
management and other personnel and key service providers with the training,
experience and ability to enable them to make a substantial contribution to the
success of the Company’s business;

 

(b) to motivate management personnel by means of growth-related incentives to
achieve long-range goals; and

 

(c) to further the alignment of interests of Participants with those of the
stockholders of Laureate through opportunities for increased stock or
stock-based ownership in Laureate.

 

Toward these objectives, the Administrator may grant stock options, stock
appreciation rights, stock awards, stock units, performance shares, performance
units, and other stock-based or cash awards to eligible individuals on the terms
and subject to the conditions set forth in the Plan.

 

3.                                      Terminology.

 

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.

 

4.                                      Administration.

 

(a)                                 Administration of the Plan. The Plan shall
be administered by the Administrator.

 

(b)                                 Powers of the Administrator. The
Administrator shall, except as otherwise provided under the Plan, have plenary
authority, in its sole and absolute discretion, to grant Awards pursuant to the
terms of the Plan to Eligible Individuals and to take all other actions
necessary or desirable to carry out the purpose and intent of the Plan. Among
other things, the Administrator shall have the authority, in its sole and
absolute discretion, subject to the terms and conditions of the Plan to:

 

(i) determine the Eligible Individuals to whom, and the time or times at which,
Awards shall be granted;

 

(ii) determine the types of Awards to be granted any Eligible Individual;

 

--------------------------------------------------------------------------------


 

(iii) determine the number of shares of Common Stock to be covered by or used
for reference purposes for each Award or the value to be transferred pursuant to
any Award;

 

(iv) determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (A) the purchase price of any shares of Common
Stock, (B) the method of payment for shares purchased pursuant to any Award,
(C) the method for satisfaction of any tax withholding obligation arising in
connection with any Award, including by the withholding or delivery of shares of
Common Stock, (D) the timing, terms and conditions of the exercisability,
vesting or payout of any Award or any shares acquired pursuant thereto, (E) the
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (F) the time of the expiration of any
Award, (G) the effect of the Participant’s Termination of Service on any of the
foregoing, and (H) all other terms, conditions and restrictions applicable to
any Award or shares acquired pursuant thereto as the Administrator shall
consider to be appropriate and not inconsistent with the terms of the Plan;

 

(v) subject to Section 15, modify, amend or adjust the terms and conditions of
any Award;

 

(vi) accelerate or otherwise change the time at or during which an Award may be
exercised or becomes payable and waive or accelerate the lapse, in whole or in
part, of any restriction, condition or risk of forfeiture with respect to such
Award; provided, however, that, except in connection with death, disability or a
Change in Control, no such change, waiver or acceleration shall be made to any
Award intended to qualify for the Section 162(m) Exemption that would result in
the loss of such exemption or shall be made to any Award that is considered
“deferred compensation” within the meaning of Section 409A of the Code if the
effect of such action is inconsistent with Section 409A of the Code;

 

(vii) determine whether an Award will be paid or settled in cash, shares of
Common Stock, or in any combination thereof and whether, to what extent and
under what circumstances cash or shares of Common Stock payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant;

 

(viii) for any purpose, including but not limited to, qualifying for preferred
or beneficial tax treatment, accommodating the customs or administrative
challenges or otherwise complying with the tax, accounting or regulatory
requirements of local or foreign (non-United States) jurisdictions, adopt,
amend, modify, administer or terminate sub-plans and special provisions or
supplements applicable to Awards regulated by the laws of a jurisdiction outside
of the United States, which sub-plans, supplements and special provisions may
take precedence over other provisions of the Plan, and prescribe, amend and
rescind rules and regulations relating to such sub-plans, supplements and
special provisions;

 

(ix) establish any “blackout” period, during which transactions affecting Awards
may not be effectuated, that the Administrator in its sole discretion deems
necessary or advisable;

 

(x) determine the Fair Market Value of shares of Common Stock or other property
for any purpose under the Plan or any Award;

 

(xi) administer, construe and interpret the Plan, Award Agreements and all other
documents relevant to the Plan and Awards issued thereunder, and decide all
other matters to be determined in connection with an Award;

 

2

--------------------------------------------------------------------------------


 

(xii) establish, amend, rescind and interpret such administrative rules,
regulations, agreements, guidelines, instruments and practices for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable;

 

(xiii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award or Award Agreement in the manner and to the extent the
Administrator shall deem it desirable to carry it into effect; and

 

(xiv) otherwise administer the Plan and all Awards granted under the Plan.

 

(c)                                  Delegation of Administrative Authority. To
the extent permitted by applicable law and stock exchange rules, the
Administrator may delegate to officers or other employees of Laureate or any
Subsidiary the Administrator’s duties and powers under the Plan, subject to such
conditions and limitations as the Administrator shall prescribe, including
without limitation the authority to execute agreements or other documents on
behalf of the Administrator; provided, however, that such delegation of
authority shall not extend to the granting of, or exercise of discretion with
respect to, Awards to Eligible Individuals who are “covered employees” within
the meaning of Section 162(m) of the Code or officers under Section 16 of the
Exchange Act.

 

(d)                                 Non-Uniform Determinations. The
Administrator’s determinations under the Plan (including without limitation,
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the Award Agreements
evidencing such Awards, and the ramifications of a Change in Control upon
outstanding Awards) need not be uniform and may be made by the Administrator
selectively among Awards or persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.

 

(e)                                  Limited Liability; Advisors. To the maximum
extent permitted by law, no member of the Administrator shall be liable for any
action taken or decision made in good faith relating to the Plan or any Award
thereunder. The Administrator may employ counsel, consultants, accountants,
appraisers, brokers or other persons. The Administrator, Laureate, and the
officers and directors of Laureate shall be entitled to rely upon the advice,
opinions or valuations of any such persons.

 

(f)                                   Indemnification. To the maximum extent
permitted by law, by Laureate’s charter and by-laws, and by any directors’ and
officers’ liability insurance coverage which may be in effect from time to time,
the members of the Administrator and any agent or delegate of the Administrator
who is a director, officer or employee of Laureate or a Subsidiary shall be
indemnified by Laureate against any and all liabilities and expenses, including
the advance of expenses under the procedures and to the full extent permitted by
law, to which they may be subjected by reason of any act or failure to act with
respect to their duties on behalf of the Plan.

 

(g)                                  Effect of Administrator’s Decision. All
actions taken and determinations made by the Administrator on all matters
relating to the Plan or any Award pursuant to the powers vested in it hereunder
shall be in the Administrator’s sole and absolute discretion, unless in
contravention of any express term of the Plan, including, without limitation,
any determination involving the appropriateness or equitableness of any action.
All determinations made by the Administrator shall be conclusive, final and
binding on all parties concerned, including Laureate, its stockholders, any
Participants and any other employee, consultant, or director of Laureate and its
Subsidiaries, and their respective successors in interest. No member of the
Administrator, nor any director, officer, employee or representative of Laureate
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or Awards.

 

3

--------------------------------------------------------------------------------


 

5.                                      Shares Issuable Pursuant to Awards.

 

(a)                                 Initial Share Pool.  Subject to adjustment
pursuant to Section 10 of the Plan, the number of shares of Common Stock
issuable pursuant to Awards that may be granted under the Plan (the “Share
Pool”) shall be equal to 14,713,960 shares of Common Stock.

 

(b)                                 Adjustments to Share Pool. The Share Pool
shall be adjusted, in addition to any adjustments to be made pursuant to
Section 10 of the Plan, as follows:

 

(i) The Share Pool shall be reduced, on the date of grant, by one share for each
share of Common Stock made subject to an Award granted under the Plan;

 

(ii) The Share Pool shall be increased, on the relevant date, by the number of
unissued shares of Class A or Class B Common Stock underlying or used as a
reference measure for any Award or portion of an Award granted under this Plan
or the 2007 Plan that is cancelled, forfeited, expired, terminated unearned or
settled in cash, in any such case without the issuance of shares, and by the
number of shares of Class A or Class B Common Stock used as a reference measure
for any Award granted under this Plan or the 2007 Plan that are not issued upon
settlement of such Award either due to a net settlement or otherwise;

 

(iii) The Share Pool shall be increased, on the forfeiture date, by the number
of shares of Class A or Class B Common Stock that are forfeited back to Laureate
after issuance due to a failure to meet an Award contingency or condition with
respect to any Award or portion of an Award granted under this Plan or the 2007
Plan;

 

(iv) The Share Pool shall be increased, on the exercise date, by the number of
shares of Class A or Class B Common Stock withheld by or surrendered (either
actually or through attestation) to Laureate in payment of the exercise price of
any Award granted under this Plan or the 2007 Plan; and

 

(v) The Share Pool shall be increased, on the relevant date, by the number of
shares of Class A or Class B Common Stock withheld by or surrendered (either
actually or through attestation) to Laureate in payment of the Tax Withholding
Obligation that arises in connection with any Award granted under this Plan or
the 2007 Plan.

 

(c)                                  ISO Limit. Subject to adjustment pursuant
to Section 10 of the Plan, the maximum number of shares of Common Stock that may
be issued pursuant to stock options granted under the Plan that are intended to
qualify as Incentive Stock Options within the meaning of Section 422 of the Code
shall be equal to 14,713,960 shares of Common Stock.

 

(d)                                 Code Section 162(m) Individual Limits. 
Subject to adjustment pursuant to Section 10 of the Plan:

 

(i)                                     the maximum number of shares of Common
Stock that may be made subject to Awards granted under the Plan during a
calendar year to any one person in the form of stock options or stock
appreciation rights is, in the aggregate, 2,500,000 shares;

 

(ii)                                  the maximum number of shares of Common
Stock that may be made subject to Awards granted under the Plan during a
calendar year to any one person in the form of Performance Awards is, in the
aggregate, 1,500,000 shares;

 

(iii)                               in connection with Awards granted under the
Plan during a calendar year to any one person in the form of Performance Shares
or Other Stock-Based or Cash Awards, the

 

4

--------------------------------------------------------------------------------


 

maximum cash amount payable thereunder is the amount equal to the number of
shares made subject to the Award, as limited by Section 5(d)(ii), multiplied by
the Fair Market Value as determined as of the payment date; and

 

(iv)                              in connection with Awards granted under the
Plan during a calendar year to any one person in the form of Performance Units
or Other Stock-Based or Cash Awards, the maximum cash amount payable under such
Performance Units or Other Stock-Based or Cash Awards is, in the aggregate,
$10,000,000;

 

provided, however, that each of the limitations set forth above in clauses (i),
(ii) and (iii) of this Section 5(d) shall be multiplied by two when applied to
Awards granted to any individual during the calendar year in which such
individual first commences service with Laureate or an Affiliate; and provided,
further, that the limitations set forth above in clauses (ii) and (iii) of this
Section 5(d) shall be multiplied by the number of calendar years over which the
applicable Performance Period spans (in whole or in part), if the Performance
Period is longer than 12 months’ duration, when applied to Performance Awards. 
If an Award is terminated, surrendered or canceled in the same year in which it
was granted, such Award nevertheless will continue to be counted against the
limitations set forth above in this Section 5(d) for the calendar year in which
it was granted.

 

(e)                                  Source of Shares. The shares of Common
Stock with respect to which Awards may be made under the Plan shall be shares
authorized for issuance under Laureate’s charter but unissued, or issued and
reacquired, including without limitation shares purchased in the open market or
in private transactions.

 

(f)                                   Share Conversion. Certain outstanding
Awards under the 2013 Plan and 2007 Plan related to Class B Common Stock.  When
shares of Class B Common Stock are returned to this Plan under Section 5(b), the
shares shall be converted to Class A Common Stock on a one-for-one basis under
the Plan for future grants.

 

6.                                      Participation.

 

Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time. The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for Laureate
or a Subsidiary; provided, however, that such Awards shall not become vested or
exercisable, and no shares shall be issued to such individual, prior to the date
the individual first commences performance of such services.

 

7.                                      Awards.

 

(a)                                 Awards, In General. The Administrator, in
its sole discretion, shall establish the terms of all Awards granted under the
Plan consistent with the terms of the Plan. Awards may be granted individually
or in tandem with other types of Awards, concurrently with or with respect to
outstanding Awards. All Awards are subject to the terms and conditions provided
in the Award Agreement, which shall be delivered and/or communicated to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award. Unless otherwise specified by
the Administrator, in its sole discretion, or otherwise provided in the Award
Agreement, an Award shall not be effective unless the Award Agreement is signed
or otherwise accepted by Laureate and the Participant receiving the Award
(including by electronic delivery and/or electronic signature).

 

5

--------------------------------------------------------------------------------


 

(b)                                 Stock Options.

 

(i) Grants. A stock option means a right to purchase a specified number of
shares of Common Stock from Laureate at a specified price during a specified
period of time. The Administrator may from time to time grant to Eligible
Individuals Awards of Incentive Stock Options or Nonqualified Options; provided,
however, that Awards of Incentive Stock Options shall be limited to employees of
Laureate or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Sections 424(e) and 424(f) of the Code,
respectively, of Laureate, and any other Eligible Individuals who are eligible
to receive Incentive Stock Options under the provisions of Section 422 of the
Code. No stock option shall be an Incentive Stock Option unless so designated by
the Administrator at the time of grant or in the applicable Award Agreement.

 

(ii) Exercise. Stock options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that Awards of stock options may not have a
term in excess of ten years’ duration unless required otherwise by applicable
law. The exercise price per share subject to a stock option granted under the
Plan shall not be less than the Fair Market Value of one share of Common Stock
on the date of grant of the stock option, except as provided under applicable
law or with respect to stock options that are granted in substitution of similar
types of awards of a company acquired by Laureate or a Subsidiary or with which
Laureate or a Subsidiary combines (whether in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock, or otherwise) to preserve the intrinsic value of such awards.

 

(iii) Termination of Service. Except as provided in the applicable Award
Agreement or otherwise determined by the Administrator, to the extent stock
options are not vested and exercisable, a Participant’s stock options shall be
forfeited upon his or her Termination of Service.

 

(iv) Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock options, provided they are not
inconsistent with the Plan.

 

(c)                                  Limitation on Reload Options. The
Administrator shall not grant stock options under this Plan that contain a
reload or replenishment feature pursuant to which a new stock option would be
granted automatically upon receipt of delivery of Common Stock to Laureate in
payment of the exercise price or any tax withholding obligation under any other
stock option.

 

(d)                                 Stock Appreciation Rights.

 

(i) Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of stock appreciation rights. A stock appreciation right
entitles the Participant to receive, subject to the provisions of the Plan and
the Award Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Award Agreement,
times (ii) the number of shares specified by the stock appreciation right, or
portion thereof, which is exercised. The base price per share specified in the
Award Agreement shall not be less than the lower of the Fair Market Value on the
date of grant or the exercise price of any tandem stock option to which the
stock appreciation right is related, or with respect to stock appreciation
rights that are granted in substitution of similar types of awards of a company
acquired by Laureate or a Subsidiary or with which Laureate or a Subsidiary
combines (whether in connection with a corporate transaction, such as a merger,
combination, consolidation or acquisition of property or stock, or otherwise)
such base price as is necessary to preserve the intrinsic value of such awards.

 

6

--------------------------------------------------------------------------------


 

(ii) Exercise. Stock appreciation rights shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that stock appreciation rights granted under
the Plan may not have a term in excess of ten years’ duration unless required
otherwise by applicable law. The applicable Award Agreement shall specify
whether payment by Laureate of the amount receivable upon any exercise of a
stock appreciation right is to be made in cash or shares of Common Stock or a
combination of both, or shall reserve to the Administrator or the Participant
the right to make that determination prior to or upon the exercise of the stock
appreciation right. If upon the exercise of a stock appreciation right a
Participant is to receive a portion of such payment in shares of Common Stock,
the number of shares shall be determined by dividing such portion by the Fair
Market Value of a share of Common Stock on the exercise date. No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.

 

(iii) Termination of Service. Except as provided in the applicable Award
Agreement or otherwise determined by the Administrator, to the extent stock
appreciation rights are not vested and exercisable, a Participant’s stock
appreciation rights shall be forfeited upon his or her Termination of Service.

 

(iv) Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock appreciation rights, provided
they are not inconsistent with the Plan.

 

(e)                                  Repricing. Notwithstanding anything herein
to the contrary, except in connection with a corporate transaction involving
Laureate (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of options and stock appreciation rights granted under the Plan may not be
amended, after the date of grant, to reduce the exercise price of such options
or stock appreciation rights, nor may outstanding options or stock appreciation
rights be canceled in exchange for (i) cash, (ii) options or stock appreciation
rights with an exercise price or base price that is less than the exercise price
or base price of the original outstanding options or stock appreciation rights,
or (iii) other Awards, unless such action is approved by Laureate’s
shareholders.

 

(f)                                   Stock Awards.

 

(i) Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted Common Stock or Restricted Stock
(collectively, “Stock Awards”) on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine. Stock Awards shall be
evidenced in such manner as the Administrator may deem appropriate, including
via book-entry registration.

 

(ii) Vesting. Restricted Stock shall be subject to such vesting, restrictions on
transferability and other restrictions, if any, and/or risk of forfeiture as the
Administrator may impose at the date of grant or thereafter. The Restriction
Period to which such vesting, restrictions and/or risk of forfeiture apply may
lapse under such circumstances, including without limitation upon the attainment
of Performance Goals, in such installments, or otherwise, as the Administrator
may determine. In the event that the Administrator conditions the grant or
vesting of a Stock Award upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Administrator may, prior to or at the time of grant, designate the Stock
Award as a Qualified Performance-Based Award.  Subject to the provisions of

 

7

--------------------------------------------------------------------------------


 

the Plan and the applicable Award Agreement, during the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.

 

(iii) Rights of a Stockholder; Dividends. Except to the extent restricted under
the Award Agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder of Common Stock
including, without limitation, the right to vote Restricted Stock. Regular cash
dividends declared payable on Common Stock shall be paid, with respect to
outstanding Restricted Stock, either as soon as practicable following the
dividend payment date or deferred for payment to such later date as determined
by the Administrator, and shall either be paid in cash or as unrestricted shares
of Common Stock having a Fair Market Value equal to the amount of such dividends
or reinvested in additional shares of Restricted Stock as determined by the
Administrator; provided, however, that dividends declared payable on Restricted
Stock that was granted as a Performance Award shall be held by Laureate and made
subject to forfeiture at least until achievement of the applicable Performance
Goal related to such shares of Restricted Stock. Stock distributed in connection
with a stock split or stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Common Stock or other
property has been distributed. As soon as is practicable following the date on
which restrictions on any shares of Restricted Stock lapse, Laureate shall
deliver to the Participant the certificates for such shares or shall cause the
shares to be registered in the Participant’s name in book-entry form, in either
case with the restrictions removed, provided that the Participant shall have
complied with all conditions for delivery of such shares contained in the Award
Agreement or otherwise reasonably required by Laureate.

 

(iv) Termination of Service. Except as provided otherwise in the applicable
Award Agreement, upon Termination of Service during the applicable Restriction
Period, Restricted Stock and any accrued but unpaid dividends that are at that
time subject to restrictions shall be forfeited; provided that the Administrator
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Administrator may in other cases waive
in whole or in part the forfeiture of Restricted Stock.

 

(v) Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of Restricted Stock, provided they are
not inconsistent with the Plan.

 

(g)                                  Stock Units.

 

(i) Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted stock Units or Restricted Stock Units on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as the Administrator shall
determine. Restricted Stock Units represent a contractual obligation by Laureate
to deliver a number of shares of Common Stock, an amount in cash equal to the
Fair Market Value of the specified number of shares subject to the Award, or a
combination of shares of Common Stock and cash, in accordance with the terms and
conditions set forth in the Plan and any applicable Award Agreement.

 

(ii) Vesting and Payment. Restricted Stock Units shall be subject to such
vesting, risk of forfeiture and/or payment provisions as the Administrator may
impose at the date of grant. The Restriction Period to which such vesting and/or
risk of forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such

 

8

--------------------------------------------------------------------------------


 

installments, or otherwise, as the Administrator may determine. In the event
that the Administrator conditions the vesting and/or lapse of risk of forfeiture
of Restricted Stock Units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Administrator may, prior to or at the time of grant, designate the Award of
Restricted Stock Units as a Qualified Performance-Based Award. Shares of Common
Stock, cash or a combination of shares of Common Stock and cash, as applicable,
payable in settlement of Restricted Stock Units shall be delivered to the
Participant as soon as administratively practicable, but no later than 30 days,
after the date on which payment is due under the terms of the Award Agreement
provided that the Participant shall have complied with all conditions for
delivery of such shares or payment contained in the Award Agreement or otherwise
reasonably required by Laureate, or in accordance with an election of the
Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code.

 

(iii) No Rights of a Stockholder; Dividend Equivalents. Until shares of Common
Stock are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a stockholder of Laureate with respect
to the stock Units or the shares issuable thereunder. The Administrator may
grant to the Participant the right to receive Dividend Equivalents on stock
Units, on a current, reinvested and/or restricted basis, subject to such terms
as the Administrator may determine provided, however, that Dividend Equivalents
payable on stock Units that are granted as a Performance Award shall, rather
than be paid on a current basis, be accrued and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such stock
Units.

 

(iv) Termination of Service. Except as provided herein or in the applicable
Award Agreement, upon Termination of Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply, or upon failure
to satisfy any other conditions precedent to the delivery of shares of Common
Stock or cash to which such Restricted Stock Units relate, all Restricted Stock
Units and any accrued but unpaid Dividend Equivalents with respect to such
Restricted Stock Units that are then subject to deferral or restriction shall be
forfeited; provided that the Administrator may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.

 

(v) Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock Units, provided they are not
inconsistent with the Plan.

 

(h)                                 Performance Shares and Performance Units.

 

(i) Grants. The Administrator may from time to time grant to Eligible
Individuals Awards in the form of Performance Shares and Performance Units.
Performance Shares, as that term is used in this Plan, shall refer to shares of
Common Stock or Units that are expressed in terms of Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. Performance Units, as that term is used in this Plan, shall
refer to dollar-denominated Units valued by reference to designated criteria
established by the Administrator, other than Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. Performance Units may include cash incentive awards granted
in connection with Laureate’s annual or long term incentive programs.  The
applicable Award Agreement shall specify whether Performance Shares and
Performance Units will be settled or paid in cash or shares of Common Stock or a
combination

 

9

--------------------------------------------------------------------------------


 

of both, or shall reserve to the Administrator or the Participant the right to
make that determination prior to or at the payment or settlement date.

 

(ii) Performance Criteria. The Administrator shall, prior to or at the time of
grant, condition the grant, vesting or payment of, or lapse of restrictions on,
an Award of Performance Shares or Performance Units upon (A) the attainment of
Performance Goals during a Performance Period or (B) the attainment of
Performance Goals and the continued service of the Participant. The
Administrator may, prior to or at the time of grant, designate an Award of
Performance Shares or Performance Units as a Qualified Performance-Based Award. 
The length of the Performance Period, the Performance Goals to be achieved
during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained shall be conclusively determined by
the Administrator in the exercise of its absolute discretion. Performance Goals
may include minimum, maximum and target levels of performance, with the size of
the Award or payout of Performance Shares or Performance Units or the vesting or
lapse of restrictions with respect thereto based on the level attained. An Award
of Performance Shares or Performance Units shall be settled as and when the
Award vests or at a later time specified in the Award Agreement or in accordance
with an election of the Participant, if the Administrator so permits, that meets
the requirements of Section 409A of the Code.

 

(iii) Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Performance Shares or
Performance Units, provided they are not inconsistent with the Plan.

 

(i)                                     Other Stock-Based or Cash Awards. The
Administrator may from time to time grant to Eligible Individuals Awards in the
form of Other Stock-Based or Cash Awards on such terms and conditions as the
Administrator may determine, including, without limitation, Cash Awards in
connection with any short-term or long-term cash incentive program established
by Laureate or an Affiliate.  Other Stock-Based or Cash Awards in the form of
Dividend Equivalents may be (A) awarded on a free-standing basis or in
connection with another Award other than a stock option or stock appreciation
right, (B) paid currently or credited to an account for the Participant,
including the reinvestment of such credited amounts in Common Stock equivalents,
to be paid on a deferred basis, and (C) settled in cash or Common Stock as
determined by the Administrator; provided, however, that Dividend Equivalents
payable on Other Stock-Based or Cash Awards that are granted as a Performance
Award shall, rather than be paid on a current basis, be accrued and made subject
to forfeiture at least until achievement of the applicable Performance Goal
related to such Other Stock-Based or Cash Awards.  Any such settlements, and any
such crediting of Dividend Equivalents, may be subject to such conditions,
restrictions and contingencies as the Administrator shall establish.

 

(j)                                    Qualified Performance-Based Awards.

 

(i) Stock Options and Stock Appreciation Rights.  The provisions of the Plan are
intended to ensure that all stock options and stock appreciation rights granted
hereunder to any Participant who is or may be a “covered employee” (within the
meaning of Section 162(m)(3) of the Code) in the tax year in which such stock
option or stock appreciation right is expected to be deductible to Laureate or
an Affiliate qualify for the Section 162(m) Exemption, and all such Awards shall
therefore be considered Qualified Performance-Based Awards, and the Plan shall
be interpreted and operated consistent with that intention.

 

(ii) Grant Process for Performance Awards.  When granting any Award other than a
stock option or stock appreciation right, the Administrator may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
(A) the recipient is or may be a

 

10

--------------------------------------------------------------------------------


 

“covered employee” (within the meaning of Section 162(m)(3) of the Code) with
respect to such Award and (B) the Administrator wishes such Award to qualify for
the Section 162(m) Exemption.  For any Award so designated as a Qualified
Performance-Based Award, the Administrator shall take steps to ensure that the
terms of any such Award (and of the grant thereof) shall be consistent with such
designation (including, without limitation, that all such Awards be granted by a
committee composed solely of “outside directors” (within the meaning of
Section 162(m) of the Code) and that the Performance Goals be established, in
writing, by the Administrator within the time period prescribed by
Section 162(m) of the Code).  The Performance Goals established by the
Administrator for each Qualified Performance-Based Award shall be objective such
that a third party having knowledge of the relevant facts could determine
whether or not any Performance Goal has been achieved, or the extent of such
achievement, and the amount, if any, which has been earned by the Participant
based on such performance.  The Administrator may retain in an Award Agreement
the discretion to reduce (but not to increase) the amount or number of Qualified
Performance-Based Awards which will be earned based on the achievement of
Performance Goals.  When the Performance Goals are established, the
Administrator shall also specify the manner in which the level of achievement of
such Performance Goals shall be calculated and the weighting assigned to such
Performance Goals.

 

(iii) Certification and Payment.  Following completion of the applicable
Performance Period, and prior to any, as applicable, grant, vesting, lapse of
restrictions on or payment of a Qualified Performance-Based Award, the
Administrator shall determine in accordance with the terms of the Award and
shall certify in writing whether the applicable Performance Goal(s) were
achieved, or the level of such achievement, and the amount, if any, earned by
the Participant based upon such performance.  For this purpose, approved minutes
of the meeting of the Administrator at which certification is made shall be
sufficient to satisfy the requirement of a written certification.  No Qualified
Performance-Based Awards will be granted, become vested, have restrictions lapse
or be paid, as applicable, for a Performance Period until such certification is
made by the Administrator.  The amount of a Qualified Performance-Based Award
actually granted, vested, or paid to a Participant, or on which restrictions
shall lapse, may be less than the amount determined by the applicable
Performance Goal formula, at the discretion of the Administrator to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period or
otherwise, subject to the terms and conditions of the applicable Award
Agreement.

 

(iv) Performance Goals.  Performance Goals may be applied on a per share or
absolute basis and relative to one or more Performance Metrics, or any
combination thereof, and may be measured pursuant to U.S. GAAP, non-GAAP or
other objective standards in a manner consistent with Laureate’s or its
Affiliate’s established accounting policies, all as the Administrator shall
determine at the time the Performance Goals for a Performance Period are
established.  In addition, to the extent consistent with the requirements of the
Section 162(m) Exemption, the Administrator may provide at the time Performance
Goals are established for Qualified Performance-Based Awards that the manner in
which such Performance Goals are to be calculated or measured may take into
account, or ignore, capital costs, interest, taxes, depreciation and
amortization and other factors over which the Participant has no (or limited)
control including, but not limited to, restructurings, discontinued operations,
impairments, changes in foreign currency exchange rates, certain identified
expenses (including, but not limited to, cash bonus expenses, incentive expenses
and acquisition-related transaction and integration expenses), unusual or
infrequently occurring events or transactions, industry margins, general
economic conditions, interest rate movements and the cumulative effects of tax
or accounting changes.

 

11

--------------------------------------------------------------------------------


 

(v) Non-delegation.  No delegate of the Administrator is permitted to exercise
authority granted to the Administrator under Section 4 to the extent that the
exercise of such authority by the delegate would cause an Award designated as a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption.

 

(k)                                 Awards to Participants Outside the United
States. The Administrator may grant Awards to Eligible Individuals who are
foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who otherwise are
subject to (or could cause Laureate or a Subsidiary to be subject to) tax, legal
or regulatory provisions of countries or jurisdictions outside the United
States, on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Administrator, be necessary or desirable in order
that any such Award shall conform to laws, regulations, and customs of the
country or jurisdiction in which the Participant is then resident or primarily
employed or to foster and promote achievement of the purposes of the Plan.

 

(l)                                     Limitation on Dividend Reinvestment and
Dividend Equivalents. Reinvestment of dividends in additional Restricted Stock
at the time of any dividend payment, and the payment of shares of Common Stock
with respect to dividends to Participants holding Awards of stock Units, shall
only be permissible if sufficient shares are available under the Share Pool for
such reinvestment or payment (taking into account then outstanding Awards). In
the event that sufficient shares are not available under the Share Pool for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of stock Units equal in number to the shares of Common Stock that
would have been obtained by such payment or reinvestment, the terms of which
stock Units shall provide for settlement in cash and for Dividend Equivalent
reinvestment in further stock Units on the terms contemplated by this
Section 7(l).

 

8.                                      Withholding of Taxes.

 

Participants and holders of Awards shall pay to Laureate or its Subsidiary, or
make arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability. The obligations of Laureate under the Plan shall be conditional on
such payment or arrangements. Unless otherwise determined by the Administrator,
Tax Withholding Obligations may be settled in whole or in part with shares of
Common Stock, including unrestricted outstanding shares surrendered to Laureate
and unrestricted shares that are part of the Award that gives rise to the Tax
Withholding Obligation, having a Fair Market Value on the date of surrender or
withholding equal to the amount required to be withheld for tax or social
insurance contribution purposes (at the statutory minimum rate or such other
rate as would not result in adverse accounting consequences, as determined by
the Administrator), all in accordance with such procedures as the Administrator
establishes. Laureate or its Subsidiary may deduct, to the extent permitted by
law, any such Tax Withholding Obligations from any payment of any kind otherwise
due to the Participant or holder of an Award.

 

9.                                      Transferability of Awards.

 

(a)                                 General Nontransferability Absent
Administrator Permission. Except as otherwise determined by the Administrator,
and in any event in the case of an Incentive Stock Option or a tandem stock
appreciation right granted with respect to an Incentive Stock Option, no Award
granted under the Plan shall be transferable by a Participant otherwise than by
will or the laws of descent and distribution. Except as otherwise determined by
the Administrator, an Award may be exercised during the lifetime of the
Participant, only by the Participant or, during the period the Participant is
under a legal disability, by the Participant’s guardian or legal representative.
Awards granted under the Plan shall not be subject in any manner to alienation,
anticipation, sale, transfer, assignment, pledge, or encumbrance, except as
otherwise determined by the Administrator; provided, however, that the
restrictions in this sentence shall not apply to the shares of Common Stock
received in connection with an Award after the date that the restrictions on

 

12

--------------------------------------------------------------------------------


 

transferability of such shares set forth in the applicable Award Agreement have
lapsed. Nothing in this paragraph shall be interpreted or construed as
overriding the terms of any Laureate stock ownership or retention policy, now or
hereafter existing, that may apply to the Participant or shares of Common Stock
received under an Award.

 

(b)                                 Administrator Discretion to Permit Transfers
Other Than For Value. Except as otherwise restricted by applicable law, the
Administrator may, but need not, permit an Award, other than an Incentive Stock
Option or a tandem stock appreciation right granted with respect to an Incentive
Stock Option, to be transferred to a Participant’s Family Member (as defined
below) as a gift or pursuant to a domestic relations order in settlement of
marital property rights. The Administrator shall not permit any transfer of an
Award for value. For purposes of this Section 9, “Family Member” means any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. The following transactions are not prohibited transfers for value:
(i) a transfer under a domestic relations order in settlement of marital
property rights; and (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Participant)
in exchange for an interest in that entity.

 

10.                               Adjustments for Corporate Transactions and
Other Events.

 

(a)                                 Mandatory Adjustments. In the event of a
merger, consolidation, stock rights offering, statutory share exchange or
similar event affecting Laureate (each, a “Corporate Event”) or a stock
dividend, stock split, reverse stock split, separation, spinoff, reorganization,
extraordinary dividend of cash or other property, share combination or
subdivision, or recapitalization or similar event affecting the capital
structure of Laureate (each, a “Share Change”) that occurs at any time after
adoption of this Plan by the Board, the Administrator shall make equitable and
appropriate substitutions or proportionate adjustments to (i) the aggregate
number and kind of shares of Common Stock or other securities on which Awards
under the Plan may be granted to Eligible Individuals, (ii) the maximum number
of shares of Common Stock or other securities with respect to which  Awards may
be granted during any one calendar year to any individual, (iii) the maximum
number of shares of Common Stock or other securities that may be issued with
respect to Incentive Stock Options granted under the Plan, (iv) the number of
shares of Common Stock or other securities covered by each outstanding Award and
the exercise price, base price or other price per share, if any, and other
relevant terms of each outstanding Award, and (v) all other numerical
limitations relating to Awards, whether contained in this Plan or in Award
Agreements; provided, however, that any fractional shares resulting from any
such adjustment shall be eliminated.

 

(b)                                 Discretionary Adjustments. In the case of
Corporate Events, the Administrator may make such other adjustments to
outstanding Awards as it determines to be appropriate and desirable, which
adjustments may include, without limitation, (i) the cancellation of outstanding
Awards in exchange for payments of cash, securities or other property or a
combination thereof having an aggregate value equal to the value of such Awards,
as determined by the Administrator in its sole discretion (it being understood
that in the case of a Corporate Event with respect to which stockholders of
Laureate receive consideration other than publicly traded equity securities of
the ultimate surviving entity, any such determination by the Administrator that
the value of a stock option or stock appreciation right shall for this purpose
be deemed to equal the excess, if any, of the value of the consideration being
paid for each share of Common Stock pursuant to such Corporate Event over the
exercise price or base price of such stock option or stock appreciation right
shall conclusively be deemed valid and that any stock option or stock
appreciation right may be cancelled for no consideration upon a Corporate Event
if its exercise price or base price equals or exceeds the value of the
consideration being paid for each share of Common Stock pursuant to such

 

13

--------------------------------------------------------------------------------


 

Corporate Event), (ii) the substitution of securities or other property
(including, without limitation, cash or other securities of Laureate and
securities of entities other than Laureate) for the shares of Common Stock
subject to outstanding Awards, and (iii) the substitution of equivalent awards,
as determined in the sole discretion of the Administrator, of the surviving or
successor entity or a parent thereof (“Substitute Awards”).

 

(c)                                  Adjustments to Performance Goals. The
Administrator may, in its discretion, adjust the Performance Goals applicable to
any Awards to reflect any unusual or infrequently occurring events or
transactions, impact of charges for restructurings, discontinued operations and
the cumulative effects of accounting or tax changes, each as defined by
generally accepted accounting principles or as identified in Laureate’s
consolidated financial statements, notes to the consolidated financial
statements, management’s discussion and analysis or other Laureate filings with
the Securities and Exchange Commission; provided, however, that, except in
connection with death, Disability or a Change in Control, no such adjustment
shall be made if the effect would be to cause an Award that is intended to be a
Qualified Performance-Based Award to no longer constitute a Qualified
Performance-Based Award. If the Administrator determines that a change in the
business, operations, corporate structure or capital structure of Laureate or
the applicable subsidiary, business segment or other operational unit of
Laureate or any such entity or segment, or the manner in which any of the
foregoing conducts its business, or other events or circumstances, render the
Performance Goals to be unsuitable, the Administrator may modify such
Performance Goals or the related minimum acceptable level of achievement, in
whole or in part, as the Administrator deems appropriate and equitable;
provided, however, that, except in connection with death, Disability or a Change
in Control, no such modification shall be made if the effect would be to cause
an Award that is intended to be a Qualified Performance-Based Award to no longer
constitute a Qualified Performance-Based Award.

 

(d)                                 Statutory Requirements Affecting
Adjustments. Notwithstanding the foregoing: (A) any adjustments made pursuant to
Section 10 to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (B) any adjustments made pursuant to
Section 10 to Awards that are not considered “deferred compensation” subject to
Section 409A of the Code shall be made in such a manner as to ensure that after
such adjustment, the Awards either (1) continue not to be subject to
Section 409A of the Code or (2) comply with the requirements of Section 409A of
the Code; (C) in any event, the Administrator shall not have the authority to
make any adjustments pursuant to Section 10 to the extent the existence of such
authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the date of grant to be subject thereto; and (D) any
adjustments made pursuant to Section 10 to Awards that are Incentive Stock
Options shall be made in compliance with the requirements of Section 424(a) of
the Code.

 

(e)                                  Liquidation. Unless the Administrator
determines otherwise, all Awards outstanding under the Plan shall terminate upon
the liquidation, dissolution or winding up of Laureate.

 

11.                               Change in Control Provisions.

 

(a)                                 Termination of Awards. Notwithstanding the
provisions of Section 11(b), in the event that any transaction resulting in a
Change in Control occurs, outstanding Awards will terminate upon the effective
time of such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Awards by, or for the
issuance therefor of Substitute Awards of, the surviving or successor entity or
a parent thereof. Solely with respect to Awards that will terminate as a result
of the immediately preceding sentence and except as otherwise provided in the
applicable Award Agreement:

 

(i) the outstanding Awards of stock options and stock appreciation rights the
vesting or exercisability conditions on which are then solely time-based and not
subject to achievement of Performance Goals shall, to the extent such Awards
would have vested and become exercisable on

 

14

--------------------------------------------------------------------------------


 

or prior to the third anniversary of the effective time of such Change in
Control had these Awards not been terminated pursuant to this
Section 11(a) assuming the Participant remained an Eligible Individual
throughout such time period, immediately before the effective time of the Change
in Control, become exercisable and the holders of such Awards will be permitted,
immediately before the Change in Control, to exercise the Awards;

 

(ii) the outstanding Awards of stock options and stock appreciation rights the
vesting or exercisability conditions on which are then subject to achievement of
Performance Goals shall, to the extent such Awards would have otherwise vested
and become exercisable had the Company achieved the target Performance Goals in
the three fiscal years ending coincident with or immediately subsequent to the
effective time of such Change in Control (other than any portion of those Awards
which would have vested during said time period only pursuant to any catch-up
provisions in the Award Agreements) had these Awards not been terminated
pursuant to this Section 11(a) assuming the Participant remained an Eligible
Individual throughout such time period, immediately before the effective time of
the Change in Control, become exercisable and the holders of such Awards will be
permitted, immediately before the Change in Control, to exercise the Awards;

 

(iii) the outstanding shares of Restricted Stock with respect to which the
vesting, forfeiture risk or lapse restrictions thereon is then solely time-based
and not subject to achievement of Performance Goals shall, to the extent such
shares would have become vested and free of forfeiture risk and lapse
restrictions on or prior to the third anniversary of the effective time of such
Change in Control had these Awards not been terminated pursuant to this
Section 11(a) assuming the Participant remained an Eligible Individual
throughout such time period, immediately before the effective time of the Change
in Control, become vested, free of forfeiture risk and lapse restrictions and
the shares of Restricted Stock that remain unvested after giving effect to the
foregoing shall be forfeited for no consideration;

 

(iv) the outstanding shares of Restricted Stock with respect to which the
vesting, forfeiture risk or lapse restrictions thereon is then subject to
achievement of Performance Goals shall, to the extent such shares would have
become vested and free of forfeiture risk and lapse restrictions had the Company
achieved the target Performance Goals in the three fiscal years ending
coincident with or immediately subsequent to the effective time of such Change
in Control (other than any portion of those Awards which would have vested
during said time period only pursuant to any catch-up provisions in the Award
Agreements) had these Awards not been terminated pursuant to this
Section 11(a) assuming the Participant remained an Eligible Individual
throughout such time period, immediately before the effective time of the Change
in Control, become vested, free of forfeiture risk and lapse restrictions and
the shares of Restricted Stock that remain unvested, if any, after giving effect
to the foregoing shall be forfeited for no consideration;

 

(v) the outstanding Restricted Stock Units, Performance Shares and Performance
Units with respect to which the vesting or earning thereof is then solely
time-based and not subject to achievement of Performance Goals shall, to the
extent such Awards would have become vested or earned on or prior to the third
anniversary of the effective time of such Change in Control had these Awards not
been terminated pursuant to this Section 11(a) assuming the Participant remained
an Eligible Individual throughout such time period, immediately before the
effective time of the Change in Control, become vested and earned and shall be
settled in cash or shares of Common Stock (consistent with the terms of the
Award Agreement after taking into account the effect of the Change in Control
transaction on the shares) as promptly as is practicable, subject to any
applicable limitations imposed thereon by Section 409A of the Code and the
unearned balance, if any, of such Awards after giving effect to the foregoing
shall be forfeited for no consideration; and

 

15

--------------------------------------------------------------------------------


 

(vi) the outstanding Restricted Stock Units, Performance Shares and Performance
Units with respect to which the vesting or earning thereof is then subject to
achievement of Performance Goals shall, to the extent such Awards would have
become vested or earned had the Company achieved the target Performance Goals in
the three fiscal years ending coincident with or immediately subsequent to the
effective time of such Change in Control (other than any portion of those Awards
which would have vested during said time period only pursuant to any catch-up
provisions in the Award Agreements) had these Awards not been terminated
pursuant to this Section 11(a) assuming the Participant remained an Eligible
Individual throughout such time period, immediately before the effective time of
the Change in Control, become vested and earned and shall be settled in cash or
shares of Common Stock (consistent with the terms of the Award Agreement after
taking into account the effect of the Change in Control transaction on the
shares) as promptly as is practicable, subject to any applicable limitations
imposed thereon by Section 409A of the Code and the unearned balance, if any, of
such Awards after giving effect to the foregoing shall be forfeited for no
consideration.

 

Implementation of the provisions of this Section 11(a) shall be conditioned upon
consummation of the Change in Control.

 

(b)                                 Continuation, Assumption or Substitution of
Awards. Unless otherwise provided in the applicable Award Agreement, if a Change
in Control occurs under which provision is made in connection with the
transaction for the continuation or assumption of outstanding Awards by, or for
the issuance of Substitute Awards of, the surviving or successor entity or a
parent thereof, then upon the Termination of Service of a Participant by
Laureate, an Affiliate, or a successor to Laureate or an Affiliate, coincident
with or during the 18-month period following a Change in Control other than for
Cause, total and permanent disability or death:

 

(i) any outstanding Awards of stock options and stock appreciation rights
granted under the Plan to the Participant, and any such Substitute Awards, the
vesting or exercisability conditions on which are then solely time-based and not
subject to achievement of Performance Goals shall, to the extent such Awards
would have vested and become exercisable on or prior to the third anniversary of
the Participant’s Termination of Service assuming the Participant remained an
Eligible Individual throughout such time period, immediately before the
Participant’s Termination of Service, become exercisable and the holders of such
Awards will be permitted to exercise the Awards within ninety (90) days
thereafter or during such longer period of time specified in the Award Agreement
with respect to the circumstances that gave rise to the Participant’s
Termination of Service;

 

(ii) any outstanding Awards of stock options and stock appreciation rights
granted under the Plan to the Participant, and any such Substitute Awards, the
vesting or exercisability conditions on which are then subject to achievement of
Performance Goals shall, to the extent such Awards would have vested and become
exercisable had the Company achieved the target Performance Goals in the three
fiscal years ending coincident with or immediately subsequent to the
Participant’s Termination of Service (other than any portion of those Awards
which would have vested during said time period only pursuant to any catch-up
provisions in the Award Agreements) assuming the Participant remained an
Eligible Individual throughout such time period, immediately before the
Participant’s Termination of Service, become exercisable and the holders of such
Awards will be permitted to exercise the Awards within ninety (90) days
thereafter or during such longer period of time specified in the Award Agreement
with respect to the circumstances that gave rise to the Participant’s
Termination of Service;

 

(iii) the outstanding shares of Restricted Stock granted under the Plan to the
Participant, and any such Substitute Awards, with respect to which the vesting,
forfeiture risk or lapse

 

16

--------------------------------------------------------------------------------


 

restrictions thereon is then solely time-based and not subject to achievement of
Performance Goals shall, to the extent such shares would have become vested and
free of forfeiture risk and lapse restrictions on or prior to the third
anniversary of the Participant’s Termination of Service assuming the Participant
remained an Eligible Individual throughout such time period, immediately before
the Participant’s Termination of Service, become vested, free of forfeiture risk
and lapse restrictions and the shares of Restricted Stock that remain unvested
after giving effect to the foregoing shall be forfeited for no consideration;

 

(iv) the outstanding shares of Restricted Stock granted under the Plan to the
Participant, and any such Substitute Awards, with respect to which the vesting,
forfeiture risk or lapse restrictions thereon is then subject to achievement of
Performance Goals shall, to the extent such shares would have become vested and
free of forfeiture risk and lapse restrictions had the Company achieved the
target Performance Goals in the three fiscal years ending coincident with or
immediately subsequent to the Participant’s Termination of Service (other than
any portion of those Awards which would have vested during said time period only
pursuant to any catch-up provisions in the Award Agreements) assuming the
Participant remained an Eligible Individual throughout such time period,
immediately before the Participant’s Termination of Service, become vested, free
of forfeiture risk and lapse restrictions and the shares of Restricted Stock
that remain unvested, if any, after giving effect to the foregoing shall be
forfeited for no consideration;

 

(v) the outstanding Restricted Stock Units, Performance Shares and Performance
Units granted under the Plan to the Participant, and any such Substitute Awards,
with respect to which the vesting or earning thereof is then solely time-based
and not subject to achievement of Performance Goals shall, to the extent such
Awards would have become vested or earned on or prior to the third anniversary
of the Participant’s Termination of Service assuming the Participant remained an
Eligible Individual throughout such time period, immediately before the
Participant’s Termination of Service, become vested and earned and shall be
settled in cash or shares of Common Stock (consistent with the terms of the
Award Agreement) as promptly as is practicable, subject to any applicable
limitations imposed thereon by Section 409A of the Code and the unearned
balance, if any, of such Awards after giving effect to the foregoing shall be
forfeited for no consideration;

 

(vi) the outstanding Restricted Stock Units, Performance Shares and Performance
Units granted under the Plan to the Participant, and any such Substitute Awards,
with respect to which the vesting or earning thereof is then subject to
achievement of Performance Goals shall, to the extent such Awards would have
become vested or earned had the Company achieved the target Performance Goals in
the three fiscal years ending coincident with or immediately subsequent to the
Participant’s Termination of Service (other than any portion of those Awards
which would have vested during said time period only pursuant to any catch-up
provisions in the Award Agreements) assuming the Participant remained an
Eligible Individual throughout such time period, immediately before the
Participant’s Termination of Service, become vested and earned and shall be
settled in cash or shares of Common Stock (consistent with the terms of the
Award Agreement) as promptly as is practicable, subject to any applicable
limitations imposed thereon by Section 409A of the Code and the unearned
balance, if any, of such Awards after giving effect to the foregoing shall be
forfeited for no consideration; and

 

(vii) subject to Section 15, the Administrator may also make additional
adjustments and/or settlements of outstanding Awards granted to the Participant
or any Substitute Awards as it deems appropriate and consistent with the Plan’s
purposes.

 

(c)                                  Other Permitted Actions. In the event that
any transaction resulting in a Change in Control occurs, the Administrator may
take any of the actions set forth in Section 10 with respect to any or all
Awards granted under the Plan.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Section 409A Savings Clause. Notwithstanding
the foregoing, if any Award is considered to be a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, this
Section 11 shall apply to such Award only to the extent that its application
would not result in the imposition of any tax or interest or the inclusion of
any amount in income under Section 409A of the Code.

 

12.                               Substitution of Awards in Mergers and
Acquisitions.

 

Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Laureate or a
Subsidiary as the result of a merger or consolidation of the entity for which
they perform services with Laureate or a Subsidiary, or the acquisition by
Laureate or a Subsidiary of the assets or stock of the such entity. The terms
and conditions of any Awards so granted may vary from the terms and conditions
set forth herein to the extent that the Administrator deems appropriate at the
time of grant to conform the Awards to the provisions of the assumed awards for
which they are substituted and to preserve their intrinsic value as of the date
of the merger, consolidation or acquisition transaction. To the extent permitted
by applicable law and marketplace or listing rules of the primary securities
market or exchange on which the Common Stock is listed or admitted for trading,
any available shares under a stockholder-approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) may be used for Awards
granted pursuant to this Section 12 and, upon such grant, shall not reduce the
Share Pool.

 

13.                               Compliance with Securities Laws; Listing and
Registration.

 

(a)                                 The obligation of Laureate to sell or
deliver Common Stock with respect to any Award granted under the Plan shall be
subject to all applicable laws, rules and regulations, including all applicable
federal, state and foreign (non-United States) securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Administrator. If at any time the Administrator
determines that the delivery of Common Stock under the Plan is or may be
unlawful under the laws of any applicable jurisdiction, or Federal, state or
foreign (non-United States) securities laws, the right to exercise an Award or
receive shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery is lawful. If at any time the
Administrator determines that the delivery of Common Stock under the Plan would
or may violate the rules of any exchange on which Laureate’s securities are then
listed for trade, the right to exercise an Award or receive shares of Common
Stock pursuant to an Award shall be suspended until the Administrator determines
that such delivery would not violate such rules. If the Administrator determines
that the exercise or nonforfeitability of, or delivery of benefits pursuant to,
any Award would violate any applicable provision of securities laws or the
listing requirements of any stock exchange upon which any of Laureate’s equity
securities are listed, then the Administrator may postpone any such exercise,
nonforfeitability or delivery, as applicable, but Laureate shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

 

(b)                                 Each Award is subject to the requirement
that, if at any time the Administrator determines, in its absolute discretion,
that the listing, registration or qualification of Common Stock issuable
pursuant to the Plan is required by any securities exchange or under any state,
federal or foreign (non-United States) law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Common Stock, no such
Award shall be granted or payment made or Common Stock issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Administrator.

 

(c)                                  In the event that the disposition of Common
Stock acquired pursuant to the Plan is not covered by a then current
registration statement under the Securities Act of 1933, as amended (the

 

18

--------------------------------------------------------------------------------


 

“Securities Act”), and is not otherwise exempt from such registration, such
Common Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Administrator may require a
person receiving Common Stock pursuant to the Plan, as a condition precedent to
receipt of such Common Stock, to represent to Laureate in writing that the
Common Stock acquired by such person is acquired for investment only and not
with a view to distribution and that such person will not dispose of the Common
Stock so acquired in violation of Federal, state or foreign securities laws and
furnish such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company to issue the Common Stock in compliance with
applicable Federal, state or foreign securities laws.

 

14.                               Section 409A Compliance.

 

It is the intention of Laureate that any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code shall
comply in all respects with the requirements of Section 409A of the Code to
avoid the imposition of any tax or interest or the inclusion of any amount in
income pursuant to Section 409A of the Code, and the terms of each such Award
shall be construed, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the foregoing, neither Laureate
nor any of its Subsidiaries nor any of its or their directors, officers,
employees, agents or other service providers will be liable for any taxes,
penalties or interest imposed on any Participant or other person with respect to
any amounts paid or payable (whether in cash, shares of Common Stock or other
property) under any Award, including any taxes, penalties or interest imposed
under or as a result of Section 409A of the Code. Any payments described in an
Award that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. For purposes of any Award, each amount to be
paid or benefit to be provided to a Participant that constitutes deferred
compensation subject to Section 409A of the Code shall be construed as a
separate identified payment for purposes of Section 409A of the Code. For
purposes of Section 409A of the Code, the payment of Dividend Equivalents under
any Award shall be construed as earnings and the time and form of payment of
such Dividend Equivalents shall be treated separately from the time and form of
payment of the underlying Award. Notwithstanding any other provision of the Plan
to the contrary, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, any
payments (whether in cash, shares of Common Stock or other property) to be made
with respect to the Award that become payable on account of the Participant’s
separation from service, within the meaning of Section 409A of the Code, while
the Participant is a “specified employee” (as determined in accordance with the
uniform policy adopted by the Administrator with respect to all of the
arrangements subject to Section 409A of the Code maintained by Laureate and its
Subsidiaries) and which would otherwise be paid within six months after the
Participant’s separation from service shall be accumulated (without interest)
and paid on the first day of the seventh month following the Participant’s
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of the Participant’s estate following
the Participant’s death. Notwithstanding anything in the Plan or an Award
Agreement to the contrary, in no event shall the Administrator exercise its
discretion to accelerate the payment or settlement of an Award where such
payment or settlement constitutes deferred compensation within the meaning of
Code section 409A unless, and solely to the extent that, such accelerated
payment or settlement is permissible under Treasury Regulation section
1.409A-3(j)(4).

 

15.                               Plan Duration; Amendment and Discontinuance.

 

(a)                                 Plan Duration. The Plan shall remain in
effect, subject to the right of the Board or the Compensation Committee to amend
or terminate the Plan at any time, until the earlier of (a) the earliest date as
of which all Awards granted under the Plan have been satisfied in full or
terminated and no shares of Common Stock approved for issuance under the Plan
remain available to be granted under new Awards or (b) the day before the tenth
anniversary of the Effective Date. No Awards shall be granted under the Plan

 

19

--------------------------------------------------------------------------------


 

after such termination date. Subject to other applicable provisions of the Plan,
all Awards made under the Plan on or before its termination date, shall remain
in effect until such Awards have been satisfied or terminated in accordance with
the Plan and the terms of such Awards.

 

(b)                                 Amendment and Discontinuance of the Plan.
The Board or the Compensation Committee may amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would
materially impair the rights of a Participant with respect to a previously
granted Award without such Participant’s consent, except such an amendment made
to comply with applicable law or rule of any securities exchange or market on
which the Common Stock is listed or admitted for trading or to prevent adverse
tax or accounting consequences to Laureate or the Participant. Except as
otherwise determined by the Board or Compensation Committee, termination of the
Plan shall not affect the Administrator’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.

 

(c)                                  Amendment of Awards. The Administrator may
unilaterally amend the terms of any Award granted under the Plan, but no such
amendment shall materially impair the rights of any Participant with respect to
an Award without the Participant’s consent, except such an amendment made to
cause the Plan or Award to comply with applicable law, applicable rule of any
securities exchange on which the Common Stock is listed or admitted for trading,
or to prevent adverse tax or accounting consequences for the Participant or the
Company or any of its Subsidiaries. For purposes of the foregoing sentence, an
amendment to an Award that results in a change in the tax consequences of the
Award to the Participant shall not be considered to be a material impairment of
the rights of the Participant and shall not require the Participant’s consent.

 

16.                               General Provisions.

 

(a)                                 Non-Guarantee of Employment or Service.
Nothing in the Plan or in any Award Agreement thereunder shall confer any right
on an individual to continue in the service of Laureate or any Subsidiary or
shall interfere in any way with the right of Laureate or any Subsidiary to
terminate such service at any time with or without cause or notice, subject to
applicable law, and whether or not such termination results in (i) the failure
of any Award to vest or become payable; (ii) the forfeiture of any unvested or
vested portion of any Award; and/or (iii) any other adverse effect on the
individual’s interests under any Award or the Plan. No person, even though
deemed an Eligible Individual, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
To the extent that an Eligible Individual who is an employee of a Subsidiary
receives an Award under the Plan, that Award shall in no event be understood or
interpreted to mean that Laureate is the Participant’s employer or that the
Participant has an employment relationship with Laureate.

 

(b)                                 No Trust or Fund Created. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between Laureate and a Participant or any
other person. To the extent that any Participant or other person acquires a
right to receive payments from Laureate pursuant to an Award, such right shall
be no greater than the right of any unsecured general creditor of Laureate.

 

(c)                                  Status of Awards. Awards shall be special
incentive payments to the Participant and shall not be taken into account in
computing the amount of salary or compensation of the Participant for purposes
of determining any pension, retirement, death, severance, end-of-service or
other benefit under (a) any pension, retirement, profit-sharing, bonus,
insurance, severance or other employee benefit plan of Laureate or any
Subsidiary now or hereafter in effect under which the availability or amount of
benefits is related to the level of compensation or (b) any agreement between
(i) Laureate or any Subsidiary and (ii) the Participant, except as such plan or
agreement shall otherwise expressly provide.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Subsidiary Employees. In the case of a grant
of an Award to an Eligible Individual who provides services to any Subsidiary,
Laureate may, if the Administrator so directs, issue or transfer the shares of
Common Stock, if any, covered by the Award to the Subsidiary, for such lawful
consideration as the Administrator may specify, upon the condition or
understanding that the Subsidiary will transfer the shares of Common Stock to
the Eligible Individual in accordance with the terms of the Award specified by
the Administrator pursuant to the provisions of the Plan. All shares of Common
Stock underlying Awards that are forfeited or canceled after such issue or
transfer of shares to the Subsidiary shall revert to Laureate.

 

(e)                                  Governing Law and Interpretation. The
validity, construction and effect of the Plan, of Award Agreements entered into
pursuant to the Plan, and of any rules, regulations, determinations or decisions
made by the Administrator relating to the Plan or such Award Agreements, and the
rights of any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with applicable United
States federal laws and the laws of the State of Maryland, without regard to its
conflict of laws principles. The captions of the Plan are not part of the
provisions hereof and shall have no force or effect.

 

(f)                                   Use of English Language. The Plan, each
Award Agreement, and all other documents, notices and legal proceedings entered
into, given or instituted pursuant to an Award shall be written in English,
unless otherwise determined by the Administrator. If a Participant receives an
Award Agreement, a copy of the Plan or any other documents related to an Award
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the English version
shall control.

 

(g)                                  Recovery of Amounts Paid. Except as
otherwise provided by the Administrator, Awards granted under the Plan shall be
subject to any and all policies, guidelines, codes of conduct, or other
agreement or arrangement adopted by the Board or Compensation Committee with
respect to the recoupment, recovery or clawback of compensation (collectively,
the “Recoupment Policy”) and/or to any provisions set forth in the applicable
Award Agreement under which Laureate may recover from current and former
Participants any amounts paid or shares of Common Stock issued under an Award
and any proceeds therefrom under such circumstances as the Administrator
determines appropriate. The Administrator may apply the Recoupment Policy to
Awards granted before the policy is adopted to the extent required by applicable
law or rule of any securities exchange or market on which shares of Common Stock
are listed or admitted for trading, as determined by the Administrator in its
sole discretion.

 

(h)                                 Repurchase of Shares. The Administrator in
its sole discretion may, but need not, from time to time extend an offer (each,
a “Repurchase Offer”) on behalf of the Company to holders of shares of Common
Stock that were or will be acquired or received under an Award (“Award
Shares”)(which holders may include Family Members who received their Award
Shares pursuant to a transfer effectuated in compliance with Section 9 of the
Plan) to purchase some or all of their Award Shares under such terms and
conditions as the Administrator shall determine, including without limitation
the purchase date, purchase price, timing, medium and method of payment, holders
to whom the offer is to be made, and allocation of shares to be purchased in the
event of an oversubscription of the offer; provided, however, that no such
Repurchase Offer shall apply to any Award Share that on the designated purchase
date is unearned, unvested, or subject to a risk of forfeiture or other lapse
restriction unless the Administrator accelerates the vesting and/or waives the
earning conditions, risks of forfeiture and other restrictions on such Award
Share; and provided, further, that no such Repurchase Offer shall extend to an
Award Share if the purchase thereof would result in the imposition under
Section 409A of the Code of any additional tax or underpayment interest
liability. Shares of Common Stock that are acquired by the Company under a
Repurchase Option shall not restore to the Share Pool except as otherwise
provided under Section 5(b)(v) and/or Section 5(b)(vi).

 

21

--------------------------------------------------------------------------------


 

17.          Glossary.

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

“Administrator” means the Compensation Committee, or such other committee(s) or
officer(s) duly appointed by the Board or the Compensation Committee to
administer the Plan or delegated limited authority to perform administrative
actions under the Plan, and having such powers as shall be specified by the
Board or the Compensation Committee; provided, however, that at any time the
Board may serve as the Administrator in lieu of or in addition to the
Compensation Committee or such other committee(s) or officer(s) to whom
administrative authority has been delegated. With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or a committee of the Board, which committee shall consist of
two or more directors, each of whom is intended to be, to the extent required by
Rule 16b-3 of the Exchange Act, a “non-employee director” as defined in
Rule 16b-3 of the Exchange Act and an “independent director” to the extent
required by the rules of the national securities exchange that is the principal
trading market for the Common Stock, and with respect to any Award that is
intended to be a Qualified Performance-Based Award, the Administrator shall
consist of two or more directors, each of whom is intended to be, to the extent
required by Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code. Any member of the Administrator who does not meet
the foregoing requirements shall abstain from any decision regarding an Award
and shall not be considered a member of the Administrator to the extent required
to comply with Rule 16b-3 of the Exchange Act.

 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Laureate or any successor to
Laureate. For this purpose, “control” shall mean ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity, or the power to direct the management and policies of the entity, by
contract or otherwise.

 

“Award” means any stock option, stock appreciation right, stock award, stock
unit, Performance Share, Performance Unit, and/or Other Stock-Based or Cash
Award, whether granted under this Plan or the 2007 Plan.

 

“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan.  An Award Agreement for a
Cash Award may consist of a resolution of the Administrator that memorializes
the terms and conditions of such Award which are thereafter communicated to the
Participant.

 

“Board” means the Board of Directors of Laureate.

 

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement in effect at the time of termination of employment between the
Participant and Laureate, any of its Affiliates or a successor to Laureate or an
Affiliate, or, if there is no such employment agreement or such term is not
defined therein, “Cause” shall mean (i) gross negligence or willful malfeasance
by the Participant in connection with the performance of his duties with respect
to Laureate, any of its Affiliates or a successor to Laureate or an Affiliate,
(ii) conviction of, or pleading guilty or nolo contendere to any felony,
(iii) theft, embezzlement, fraud or other similar conduct by the Participant in
connection with the performance of his or her duties with Laureate, any of its
Affiliates or a successor to Laureate or an Affiliate, or (iv) a willful and
material breach of any other applicable agreements with Laureate, any of its
Affiliates or a successor to Laureate or an Affiliate including, without
limitation, engaging in any action in breach of any applicable restrictive
covenants.

 

22

--------------------------------------------------------------------------------


 

“Change in Control” means the first of the following to occur: (i) a Change in
Ownership of Laureate or Wengen, or (ii) a Change in the Ownership of Assets of
Laureate, as described herein and construed in accordance with Code section
409A.

 

(i) A “Change in Ownership of Laureate or Wengen” shall occur on the date that
any one Person acquires, or Persons Acting as a Group acquire, in a single
transaction or a series of related transactions, ownership of:

 

(A) the capital stock of Laureate that, together with the stock held by such
Person or Group, constitutes more than 50% of the total voting power of the
capital stock of Laureate. However, if any one Person is, or Persons Acting as a
Group are, considered to own more than 50% of the total voting power of the
capital stock of Laureate, the acquisition of additional stock by the same
Person or Persons Acting as a Group is not considered to cause a Change in
Ownership of Laureate or to cause a Change in Effective Control of Laureate (as
described below). An increase in the percentage of capital stock owned by any
one Person, or Persons Acting as a Group, as a result of a transaction in which
Laureate acquires its stock in exchange for property will be treated as an
acquisition of stock; or

 

(B) partnership interests of Wengen that, together with the partnership
interests held by such Person or Group, constitutes more than 50% of the
partnership interests of Wengen. However, if any one Person is, or Persons
Acting as a Group are, considered under the Wengen Limited Partnership
Agreement, as the same is in effect from time to time, to own two percent (2%)
or more of the partnership interests of Wengen on the Original Effective Date,
the acquisition of additional partnership interests by the same Person or
Persons Acting as a Group is not considered to cause a Change in Ownership of
Laureate or Wengen.

 

(ii) A “Change in the Ownership of Assets of Laureate” shall occur on the date
that any one Person acquires, or Persons Acting as a Group acquire (or has or
have acquired during the 12- month period ending on the date of the most recent
acquisition by such Person or Persons), assets from Laureate that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of all of the assets of Laureate immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of Laureate, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

The following rules of construction apply in interpreting the definition of
Change in Control:

 

(A) A Person means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than (1) employee benefit plans sponsored or maintained by Laureate and by
entities controlled by Laureate, (2) Wengen or entities controlled by Wengen, or
(3) an underwriter of the capital stock of Laureate in a registered public
offering.

 

(B) Persons will be considered to be Persons Acting as a Group (or Group) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a Group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of

 

23

--------------------------------------------------------------------------------


 

the same public offering.

 

(C) A Change in Control shall not include a transfer of assets to a related
person as described in Code section 409A or a public offering of capital stock
of Laureate.

 

(D) For purposes of the definition of Change in Control, Section 318(a) of the
Code applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation §1.83- 3(b) and (j)), the stock underlying the
option is not treated as owned by the individual who holds the option.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

 

“Common Stock” means shares of Class A common stock of Laureate, par value
$0.004 per share, and any capital securities into which they are converted,
unless otherwise specified herein as Class B common stock of Laureate.

 

“Company” means Laureate and its Subsidiaries, except where the context
otherwise requires.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Common Stock, stock Units or other property equal in value to dividends paid
with respect to a specified number of shares of Common Stock.

 

“Eligible Individuals” means (i) officers and employees of, and other
individuals, including non-employee directors, who are natural persons providing
bona fide services to or for, Laureate or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Laureate’s securities, and (ii) prospective officers,
employees and service providers who have accepted offers of employment or other
service relationship from Laureate or a Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.

 

“Fair Market Value” means, on a per Share basis as of any date, unless otherwise
determined by the Administrator:

 

(i) if the principal market for the Common Stock (as determined by the
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Administrator may select; the
Administrator may also determine the Fair Market Value upon the

 

24

--------------------------------------------------------------------------------


 

average selling price of the Common Stock during a specified period that is
within thirty (30) days before or thirty (30) days after such date, provided
that, with respect to the grant of a stock option or stock appreciation right,
the commitment to grant such Award based on such valuation method must be
irrevocable before the beginning of the specified period;

 

(ii) if the principal market for the Common Stock is not a national securities
exchange or an established securities market, but the Common Stock is quoted by
a national quotation system, the average of the highest bid and lowest asked
prices for the Common Stock on that date as reported on a national quotation
system or, if no prices are reported for that date, on the last preceding day on
which prices were reported, all as reported by such source as the Administrator
may select; or

 

(iii) if the Common Stock is neither listed or admitted to trading on a national
securities exchange or an established securities market, nor quoted by a
national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method, which
method may, but need not, include taking into account an appraisal of the fair
market value of the Common Stock conducted by a nationally recognized appraisal
firm selected by the Administrator.

 

Notwithstanding the preceding, for foreign, federal, state and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

 

“Full Value Award” means an Award that results in Laureate transferring the full
value of a share of Common Stock under the Award, whether or not an actual share
of stock is issued. Full Value Awards shall include, but are not limited to,
stock awards, stock units, Performance Shares, Performance Units that are
payable in Common Stock, and Other Stock-Based Awards for which Laureate
transfers the full value of a share of Common Stock under the Award, but shall
not include Dividend Equivalents.

 

“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.

 

“Nonqualified Option” means any stock option that is not an Incentive Stock
Option.

 

“Other Stock-Based or Cash Award” means, with regard to a Stock-Based Award, an
Award of Common Stock or any other Award that is valued in whole or in part by
reference to, or is otherwise based upon, shares of Common Stock, including
without limitation Dividend Equivalents and convertible debentures, and with
regard to a Cash Award, an Award of cash, which need not be denominated or
otherwise measured or valued in relation to shares of Common Stock and which
may, but need not be, granted in connection with any short-term or long-term
cash incentive program established by Laureate or an Affiliate.

 

“Participant” means an Eligible Individual to whom one or more Awards are or
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors and administrators, as the case may be.

 

“Performance Award” means a Full Value Award, the grant, vesting, lapse of
restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units and may include Other
Stock-Based or Cash Awards.

 

25

--------------------------------------------------------------------------------


 

“Performance Goals” means the performance goals established by the Administrator
in connection with the grant of Awards based on performance criteria selected by
the Administrator; provided, however, that in the case of Qualified
Performance-Based Awards, such performance goals shall be based on the
attainment of specified levels of one or more Performance Metrics.  Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of Laureate or any Affiliate, or a division or strategic business unit of
Laureate, or may be applied to the performance of Laureate relative to a market
index, a group of other companies, or a combination thereof, all as determined
by the Administrator.  The Performance Goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).  Each of
the foregoing Performance Goals shall be determined, to the extent applicable,
in accordance with generally accepted accounting principles and shall be subject
to certification by the Administrator; provided, that the Administrator shall
have the authority to make equitable adjustments to the Performance Goals in
recognition of unusual or infrequently occurring events or transactions
affecting Laureate or any Affiliate or the financial statements of Laureate or
any Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss, or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of business or related to a change in accounting principles provided
that the Administrator’s decision as to whether such adjustments will be made
with respect to any “covered employee,” within the meaning of Section 162(m) of
the Code, is determined when the Performance Goals and targets are established
for the applicable performance period.

 

“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:
revenue; sales; expenses; operating income; gross margin; operating margin;
EBIT; EBITDA; earnings before any one or more of: stock-based compensation
expense, interest, taxes, depreciation and amortization; pre-tax profit; net
operating income; net income; economic value added; free cash flow; operating
cash flow; balance of cash, cash equivalents and marketable securities; stock
price; earnings per share; return on stockholder equity; return on capital;
return on assets; return on investment; total stockholder return; employee
satisfaction; employee retention; market share; total enrollment; new
enrollment; customer satisfaction; product development; research and development
expenses; completion of an identified special project; and completion of a joint
venture or other corporate transaction.

 

“Performance Period” means that period established by the Administrator during
which any Performance Goals specified by the Administrator with respect to such
Award are to be measured.

 

“Performance Shares” means a grant of stock or stock Units the issuance, vesting
or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.

 

“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.  Performance Units may include
cash incentive awards granted in connection with Laureate’s annual or long-term
incentive program.

 

“Plan” means this Laureate Education, Inc. Amended and Restated 2013 Long-Term
Incentive Plan, a continuation and amendment and restatement of the 2013 Plan,
as set forth herein and as it may be amended from time to time.

 

26

--------------------------------------------------------------------------------


 

“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption.

 

“Restricted Stock” means an Award of shares of Common Stock to a Participant
that may be subject to certain transferability and other restrictions and to a
risk of forfeiture (including by reason of not satisfying certain Performance
Goals).

 

“Restricted Stock Unit” means a right granted to a Participant to receive shares
of Common Stock or cash at the end of a specified period, which right may be
conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).

 

“Restriction Period” means, with respect to Full Value Awards, the period
commencing on the date of grant of such Award to which vesting or
transferability and other restrictions and a risk of forfeiture apply and ending
upon the expiration of the applicable vesting conditions, transferability and
other restrictions and lapse of risk of forfeiture and/or the achievement of the
applicable Performance Goals (it being understood that the Administrator may
provide that vesting shall occur and/or restrictions shall lapse with respect to
portions of the applicable Award during the Restriction Period).

 

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with Laureate if each of the
corporations or other entities, or group of commonly controlled corporations or
other entities, other than the last corporation or other entity in the unbroken
chain then owns stock or other equity interests possessing 50% or more of the
total combined voting power of all classes of stock or other equity interests in
one of the other corporations or other entities in such chain or otherwise has
the power to direct the management and policies of the entity by contract or by
means of appointing a majority of the members of the board or other body that
controls the affairs of the entity; provided, however, that solely for purposes
of determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code or
whether an Eligible Individual is eligible to be granted an Award that in the
hands of such Eligible Individual would constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code , a
“Subsidiary” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under Sections 414(b) or 414(c) of the Code.

 

“2007 Plan” means Laureate’s 2007 Stock Incentive Plan for Key Employees of
Laureate Education, Inc. and its Subsidiaries.

 

“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.

 

“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Laureate and its
Subsidiaries. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Laureate and its Subsidiaries shall not be
considered Terminations of Service. With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code. A Participant has a
separation from service within the meaning of Section 409A of the Code if the
Participant terminates employment with Laureate and all Subsidiaries for any
reason. A Participant will generally be treated as having terminated employment
with Laureate and all

 

27

--------------------------------------------------------------------------------


 

Subsidiaries as of a certain date if the Participant and the entity that employs
the Participant reasonably anticipate that the Participant will perform no
further services for Laureate or any Subsidiary after such date or that the
level of bona fide services that the Participant will perform after such date
(whether as an employee or an independent contractor) will permanently decrease
to no more than 20 percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36- month period (or the full period of services if the
Participant has been providing services for fewer than 36 months); provided,
however, that the employment relationship is treated as continuing while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or, if longer, so long as the
Participant retains the right to reemployment with Laureate or any Subsidiary.

 

“Unit” means a bookkeeping entry used by Laureate to record and account for the
grant of the following Awards until such time as the Award is paid, cancelled,
forfeited or terminated, as the case may be: stock units, Restricted Stock
Units, Performance Units expressed in terms of cash or Common Stock equivalents,
and Performance Shares that are expressed in terms of units of Common Stock.

 

“Wengen” means Wengen Alberta, Limited Partnership, a limited partnership formed
under the laws of the province of Alberta, Canada.

 

28

--------------------------------------------------------------------------------